DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group III, and the species SEQ ID NO: 9, in the reply filed on November 5, 2020 is acknowledged.  
Upon further search and consideration, SEQ ID NOS: 10 and 11 have been rejoined.  
The traversal is on the grounds that there was no public availability of Methylobacterium strain NLS0109 until Applicant’s deposit of November 25, 2016, thus Didonato-Tinsley et al. is not an enabled reference.  
It is noted that claims 10, 11, and 18 have been cancelled, claims 2-6, 8-9, 12-14, and 40 have been amended, and new claims 57-61 have been added by Applicant.  
In view of Applicant’s amendments, it is noted that the technical feature has changed.  However, the previous groups of inventions still do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising Methylobacterium strain NLS0109, or a strain derived therefrom or related thereto, where the composition inhibits growth of a plant pathogenic fungus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Didonato-Tinsley et al. (IDS; WO 2015/085063, Published 11 June 2015). 
Methylobacterium (Abs.; Para. 56, Line 1-4; Para. 72).  The Methylobacterium comprises strains including Methylobacterium NLS0109 (Table 6).  Additionally, Didonato-Tinsley et al. teach numerous strains of Methylobacterium that are all effective for controlling a plant pathogenic fungus (Para. 5).  As these strains of Methylobacterium provide the same result as claimed, the taught strains are derived from or related to Methylobacterium NLS0109.  Alternatively, it would have been obvious to one of ordinary skill in the art to utilize other known strains of Methylobacterium which are capable of controlling a plant pathogenic fungus, including Methylobacterium NLS0109, as the use of Methylobacterium strains for controlling a plant pathogenic fungus is known in the art as taught by Didonato-Tinsley et al.
The requirement is still deemed proper and is therefore made FINAL.

	Claims 1, 3, and 40-60 are withdrawn.  Claims 2, 4-6, 8, 9, 12-16, 20, 21, and 61 are currently pending and under examination.  

This Application is a U.S. National Phase application of PCT Application No. PCT/US2017/065081, filed December 7, 2017, which claims the benefit of U.S. Provisional Application No. 62/431927, filed December 9, 2016.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, 8, 9, 12-16, 20, 21, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites in relevant part “Methylobacterium NLS0109 (NRRL B-67340) or a Methylobacterium strain derived therefrom or related thereto.”  This claim is indefinite, because it is unclear what strain(s) are intended to be included or excluded by the terms a “strain derived therefrom” or “related thereto.”  It is noted that all strains encompassed within the meaning of these terms would not be usable and effective for controlling a plant pathogenic fungus as claimed.  Including the limitations as presented in claim 61 into claim 14, which include that the Methylobacterium strains derived from or related to Methylobacterium NLS0109 have a sequence of any one of SEQ ID NOS: 9-11, would overcome this rejection.  
Additionally, it is noted that the strain Methylobacterium NLS0109, or a Methylobacterium strain derived from or related to Methylobacterium NLS0109 having a sequence of any one of SEQ ID NOS: 9-11, is an essential feature of the method as claimed.  There are no examples or guidance provided in the specification as filed that provide for the use Methylobacterium strains derived from or related to Methylobacterium NLS0109 to perform the method as claimed.  
Claim 5, is likewise rejected with regard to the term “Methylobaterium strains derived from or related to NLS0017, NLS0020.”  Including the sequences of claim 6 to define strains derived from or related to the recited strains would overcome the rejection of this claim.
Additionally with regard to claim 14, this claim recites that the composition is applied to “a plant, a plant part, to soil where a plant is grown, or any combination thereof” and then further recites “in an amount that provides for a decrease in adverse effect cause by growth of said plant pathogenic fungus in said plant, plant part, or a plant obtained therefrom” (emphasis added).  This claim is indefinite, because it is unclear if “a plant obtained therefrom” refers to a plant derived from said plant or plant part, or instead from soil where a plant in grown to which the composition has been applied.  
Additionally with regard to claim 5, this claim recites in relevant part “Methylobaterium strains derived from or related to NLS0017, NLS0020, or”; this claim is indefinite, because it appears that this claim is incomplete.  It is unclear if a strain derived from or related to NLS0089 is intended to be included in this claim as well. 
Claims 2, 4, 6, 8, 9, 12, 13, 15, 16, 20, 21, and 61 are included in this rejection as these claims depend from above rejected claims.





Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 8, 9, 12-16, 20, 21, and 61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Didonato-Tinsley et al. (IDS; WO 2015/085063; Published June 11, 2015).  
With regard to claim 14, Didonato-Tinsley et al. teach a method for controlling a plant pathogenic fungus by applying a composition comprising Methylobacterium to a plant or seed in 6, at least about 5x106, and at least about 1x107 CFUs (Abs.; Para. 56, Line 1-4; Para. 72), which are amounts encompassed within 1x105 to about 1x107 CFUs, which are indicated by Applicant as being fungal inhibitory amounts of Methylobacterium (see Specification, Para. 17), and thus effective for providing for a decrease in adverse effects caused by growth of the plant pathogenic fungus relative to adverse effects of the plant pathogenic fungus in a control plant.
Didonato-Tinsley et al. teach that the Methylobacterium comprises strains including Methylobacterium NLS0109 (Table 6).  Additionally, Didonato-Tinsley et al. teach numerous strains of Methylobacterium that are all effective for controlling a plant pathogenic fungus (Para. 5).  As these strains of Methylobacterium provide the same result as claimed, the taught strains are derived from or related to Methylobacterium NLS0109.  Alternatively, it would have been obvious to one of ordinary skill in the art to utilize other known strains of Methylobacterium which are capable of controlling a plant pathogenic fungus, including Methylobacterium NLS0109, as the use of Methylobacterium strains for controlling a plant pathogenic fungus is known in the art as taught by Didonato-Tinsley et al.
With regard to claim 15, as Didonato-Tinsley et al. teach or render obvious the composition as claimed, and as the composition cannot be separated from its properties, application of the composition would necessarily provide the result of at least a 40%, 50%, 75%, at least 85%, or at least 95% inhibition of a plant pathogenic fungal infection in the plant, plant part, or a plant derived therefrom relative to infection of the control plant or plant part.
With regard to claims 16, 20, and 21, Didonato-Tinsley et al. teach that the plant part is a seed (Abs.), or cereal plant or part, including wheat or corn (Para. 62, Line 2; Para. 51, p. 20, Line 29-30).
claim 61, as Didonato-Tinsley et al. teach Methylobacterium NLS0109, this strain would necessarily include any one of SEQ ID NOS: 9-11.  
With regard to claims 2 and 4, as Didonato-Tinsley et al. teach or render obvious the composition as claimed, and as the composition cannot be separated from its properties, application of the composition would necessarily provide the result of controlling a plant pathogenic fungus including Blumeria sp., a Cercospora sp., a Cochlobolus sp., a Colletotrichum sp., a Diplodia sp., an Exserohilum sp., a Fusarium sp., Gaeumanomyces sp., Macrophomina sp., a Magnaporthe sp., a Microdochium sp., a Peronospora sp., a Phakopsora sp., a Phialophora sp., a Phoma sp., a Phymatotrichum sp., a Phytophthora sp., a Pyrenophora sp., a Pyricularia sp, a Pythium sp., a Rhizoctonia sp., a Sclerophthora, a Sclerospora sp., a Sclerotium sp., a Sclerotinia sp., a Septoria sp., a Stagonospora sp., a Stenocarpella sp. or a Verticillium sp.; and specifically, wherein the Fusarium sp. is Fusarium graminearum, Fusarium verticillioides, Fusarium oxysporum, or Fusarium solani; wherein the Rhizoctonia sp. is Rhizoctonia solani or Rhizoctonia cerealis; wherein the Colletotrichum sp. is Colletotrichum graminicola; wherein the Cercospora sp. is Cercospora zeae-maydis, Cercospora sojina, or Cercospora kikuchii; wherein the Septoria sp. is Septoria glycines or Septoria tritici; wherein the Pythium sp. is Pythium sylvaticum, Pythium aphanidermatum, Pythium ultimum, Pythium torulosum, Pythium lutarium or Pythium oopapillum; wherein the Puccinia sp. is Puccinia sorghi; or wherein the Sclerotinia sp. is Sclerotinia sclerotiorum or Sclerotinia homoeocarpa.
With regard to claim 5, Didonato-Tinsley et al. teach that the Methylobacterium in the composition can be a co-culture of Methylobacterium comprising at least two strains or species of Methylobacterium (Para. 15, 18, 40, 74), where the Methylobacterium species present in the co-culture can include Methylobacterium NLS0017, Methylobacterium NLS0020, and Methylobacterium NLS0089 (Para. 74, p. 38, Line 25-32).  Additionally, Didonato-Tinsley et al. teach numerous strains of Methylobacterium that may be used in co-culture that are all effective for controlling a plant pathogenic fungus (Para. 5, 15, 74).  As these strains of Methylobacterium provide the same result as claimed, the taught strains are derived from or related to Methylobacterium NLS0017, Methylobacterium NLS0020, and Methylobacterium NLS0089.  Alternatively, it would have been obvious to one of ordinary skill in the art to utilize other known strains of Methylobacterium which are capable of controlling a plant pathogenic fungus, including Methylobacterium NLS0017, Methylobacterium NLS0020, and Methylobacterium NLS0089 in the co-culture, as the use of Methylobacterium strains in co-culture for controlling a plant pathogenic fungus is known in the art as taught by Didonato-Tinsley et al.
With regard to claim 6, as Didonato-Tinsley et al. teach Methylobacterium NLS0017, Methylobacterium NLS0020, and Methylobacterium NLS0089, these strains would necessarily include any one of SEQ ID NOS: 21-24, 37-39, or 49-51.  
With regard to claim 8, Didonato-Tinsley et al. teach that the composition further comprises a fungicide (Para. 65, Line 12-14).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Didonato-Tinsley et al., and further in view of D’Halluin (WO 2011/154159; Published 2011).
The teachings of Didonato-Tinsley et al. as applied to claims 14 and 8 have been set forth above.  While Didonato-Tinsley et al. teach that the composition further comprises a fungicide, it is not specifically taught that the fungicide is a strobilurin-fungicide selected from azoxystrobin, pyraclostrobin, fluoxystrobin, and trifloxystrobin; a triazole, a phenylamide, thiazole- carboxamide, and piperidinyl thiazole isoxazoline fungicide; wherein the triazole fungicide is tebuconazole; or wherein the fungicide is selected from metalaxyl, ipconazole, prothioconazole, mefenoxam, ethaboxam and oxathiapiprolin.
D’Halluin teaches that vegetable fungicides include azoxystrobin, pyraclostrobin, trifloxystrobin, Tebuconazone, which is a triazole, metalaxyl, prothioconazole, and mefenoxam (p. 30, first bullet point). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Didonato-Tinsley et al. and D’Halluin, because both teach the use of fungicides on vegetables.  Didonato-Tinsley et al. teach that the composition further comprises a fungicide, where the plants/seeds the composition is applied to include lettuce (Abs.; Para. 65, Line 12-14), and D’Halluin teaches that vegetable fungicides include azoxystrobin, pyraclostrobin, trifloxystrobin, Tebuconazone, which is a triazole, metalaxyl, prothioconazole, and mefenoxam (p. 30, first bullet point).  The use of vegetable fungicides as taught by D’Halluin in the method of Didonato-Tinsley et al. amounts to the simple substitution of known vegetable fungicides including azoxystrobin, pyraclostrobin, trifloxystrobin, Tebuconazone, which is a triazole, metalaxyl, prothioconazole, and mefenoxam, into the method.  As these fungicides are known from the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Didonato-Tinsley et al. and D’Halluin, wherein the fungicide includes azoxystrobin, pyraclostrobin, trifloxystrobin, Tebuconazone, which is a triazole, metalaxyl, prothioconazole, or mefenoxam (Claim 9, 12, 13). 

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653